On. Rehearing.
M. L. II. McMahon for appellants.
Mr. L. J. Adams and Mr. G. G. Bingham for respondent.
Mr. Justice Hailey
delivered the opinion.
2. On the rehearing in this case it was strenuously contended by the counsel for the plaintiff that the track in question is used for private purposes only, for the benefit of the defendant, and, being so used on a public street, is a public nuisance per se. The evidence, however, shows that, while the track is used largely by the defendant for shipping in grain for his mill and shipping out his products, it has also been used by others, including at least two of the plaintiffs, for shipping other products, such as lumber, shingles, brick, sand, hops and other freight, and is open to all persons for shipping purposes. Such being the case, it is clearly not a private track confined exclusively to the use of the defendant or any limited number of persons, and,'being available to the public generally for shipping purposes, its use is a public one. The number of shipments made by different individuals or firms over a track is not the *483criterion by which, to Judge whether or not it is a public track. The public or private character of a track or way depends upon the right of the public generally to its use and uot upon the extent of the exercise of that right. If such right is confined to a limited number only, it is a private use and a private track, although such persons may use it an equal or unequal number of times each, while, if it is available to all the public who desire to use it for shipping purposes,, it is a public use, although some one or more of the public may use it more frequently than others. As stated in Phillips v. Watson, 63 Iowa, 33 (18 N. W. 659), “if all the people have the right to use it, it is a public way, although the number who have occasion to exercise the right is very small”: Elliott, Railroads (3 ed.) § 961; Bridal Veil Lum. Co. v. Johnson, 30 Or. 205, 210 (46 Pac. 790, 34 L. R. A. 368, 60 Am. St. Rep. 818); Towns v. Klamath County, 33 Or. 225, 233 (53 Pac. 604).
The former opinion sufficiently covers the only other point in the case, and we adhere to that opinion. The decree of the lower court will therefore be affirmed. Affirmed.